Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3 – 8 and 11 – 16 (renumbered 1 – 13) are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication with Roger Chen on 08/30/2021.

The following claims have been amended:
7.	(currently amended): A first communication device for handling channel access in  an unlicensed band, comprising:
        a storage device, for storing instructions of:
        initiating a channel access procedure on a carrier in an unlicensed band according 
               to a first channel access priority class for at least one first packet;

               in the channel access procedure;
       generating or receiving at least one second packet while running the channel 
               access procedure, wherein the at least one second packet is associated to a 
               second channel access priority class;
       updating the channel access procedure by updating the counter to a second value 
                according to the second channel access priority class; and
        transmitting the at least one first packet and the at least one second packet in a 
                duration on a first frequency resource on the carrier to a second  
                communication device, when the counter is decreased to a predetermined 
                value, wherein the at least one second packet comprises at least one of an 
                internet protocol (IP) packet, a radio resource control (RRC) message, a non-
                access stratum (NAS) message; and
        a processing circuit, coupled to the storage device, configured to execute the 
                instructions stored in the storage device.

8.	(previously presented): The first communication device of claim 7, wherein the at least one first packet is associated to the first channel access priority class, and comprises at least one of an IP packet, a RRC message, a NAS message, a packet data convergence protocol (PDCP) protocol data unit (PDU), a radio link control (RLC) PDU and a medium access control (MAC) PDU.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 08/11/2021 have been fully considered. The arguments and amendments submitted by the applicant for independent claims 1, 7 and 11 along with amendment provided by the examiner for independent claim 7 have overcome the prior arts of record. The cited prior arts have been found to be the closest prior arts and the claims 1, 7 and 11 are therefore allowable.
The prior arts of record fail to teach a method performed by a communication device for handling channel access in an unlicensed band, by transmitting at least one second packet in a second duration on a first frequency resource on a carrier, when a first counter is not decreased to a first predetermined value and a second counter is decreased to a second predetermined value, and transmitting at least one first packet in a first duration on a second frequency resource on the carrier, when the first counter is decreased to the first predetermined value and the second counter is not decreased to the second predetermined value, wherein a first channel access procedure is initiated according to a first channel access priority class for the at least one first packet and a second channel access procedure is initiated according to a second channel access priority class for the at least one second packet, as substantially described in the independent claims 1 and 11. The claims further describe that the first counter is set in the first channel access procedure and the second counter is set in the second channel access procedure. 
 channel access procedure is initiated on the carrier in the unlicensed band according to the first channel access priority class for the at least one first packet.
The amended limitations, in combination with the remaining limitations of the independent claims 1, 7 and 11 are not taught nor suggested by the prior arts of record. The claims are novel over the prior arts in terms of entirety of the claims. Claims 3 – 6 depend on claim 1; claim 8 depends on claim 7; and claim 12 – 16 depends on claim 11. Therefore, dependent claims 3 – 6, 8 and 12 – 16 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
Supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474